PER CURIAM.
We granted the petition for a writ of certiorari to review the Court of Appeals’ decision in The Spriggs Group, P.C. v. Slivka, 402 S.C. 42, 738 S.E.2d 495 (Ct.App.2013). We first direct the Court of Appeals to depublish its opinion and assign the matter an unpublished opinion number. The above opinion shall no longer have any precedential effect. Next, we dismiss as improvidently granted the writ of certiorari.
Accordingly, we
*637DEPUBLISH THE OPINION OF THE COURT OF APPEALS AND DISMISS CERTIORARI AS IMPROVIDENTLY GRANTED.
TOAL, C.J., PLEICONES, BEATTY, KITTREDGE and HEARN, JJ., concur.